Citation Nr: 9916705	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.  

2.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for a back disorder with impotence.  

3.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for a pulmonary disorder.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1966 to December 
1971.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from May 1994, August 
1996 and May 1997 rating decisions of the North Little Rock, 
Arkansas Regional Office (hereinafter "the RO").  The May 
1994 rating decision, in pertinent part, continued a 10 
percent disability evaluation for the veteran's service-
connected post-traumatic stress disorder.  The August 1996 
rating decision denied entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a back disorder with 
impotency and for a pulmonary disorder.  Additionally, the 
disability evaluation assigned for the veteran's service-
connected post-traumatic stress disorder was increased to 50 
percent effective December 1, 1995.  In January 1997, the 
Board remanded this appeal to the RO to obtain private and/or 
Department of Veterans Affairs (hereinafter "VA") treatment 
records, to inquire whether the veteran was in receipt of 
disability benefits from the Social Security Administration 
and to afford the veteran a VA psychiatric examination.  

An April 1997 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
psychiatric disorder to 70 percent effective December 1, 
1995.  The May 1997 rating decision denied the veteran's 
claim for entitlement to a total rating for compensation 
purposes based on individual unemployability.  The veteran is 
presently represented in this appeal by a private attorney.  


REMAND

The veteran asserts on appeal that he is entitled to an 
increased disability evaluation for his service-connected 
post-traumatic stress disorder.  He also avers that he is 
entitled to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a back disorder with impotence and for a pulmonary 
disorder and that he is entitled to a total rating for 
compensation purposes based on individual unemployability.  
In reviewing the record, the Board notes that in his January 
1998 VA Form 9, the veteran requested a hearing before a 
member of the Board.  The veteran did not specifically 
indicate whether he desired a travel board hearing or whether 
he wished to appear personally in Washington, D.C.  In 
September 1998, the Board notified the veteran, through his 
accredited representative, that clarification was needed as 
to whether he still desired a hearing before a member of the 
Board.  The notice specifically indicated that if the veteran 
did not respond within 30 days from the date of the notice 
that it would be assumed that the veteran still wanted a 
hearing before a member of the Board at the RO.  The Board 
observes that no response was received to the September 1998 
notice.  Therefore, given the implied intent of the veteran 
that he be afforded a hearing before a Board member given the 
lack of response as to the September 1998 notice, the Board 
concludes that the appropriate course of action is to 
schedule the veteran for a travel board hearing.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should place the veteran's 
appeal on the docket for a hearing to be 
conducted by a Board member traveling to 
the RO.  The RO should notify the veteran 
of the date, time and place of such 
hearing by letter mailed to the proper 
address.  

2.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



